April 30, Chris White Branch Chief United States Securities and Exchange Commission Washington, D.C. 20549-7010 By fax and filing Dear Sir: Re: TAMM Oil and Gas Corp. Form 10-K for the Fiscal Year Ended March 31, 2008 Filed July 14, 2008 Form 10-Q for the Fiscal Quarter Ended June 30, September 30, and December 1, 2008 Filed August 13, 2008, November 14 and 25, 2008 and February 17, 2009 File No. 0-52881 And letter of March 23, Form 10-K for the Fiscal Year Ended March 31, 2008 Business, page 4 Organizational, page 4 1. You state when you created your wholly-owned subsidiary, Tamm Oil and Gas Corp., in November 2007, you "conducted a reverse merger" between Hola Communications, Inc. and Tamm Oil and Gas Corp. Please tell us what accounting entries were recorded to reflect this reverse merger, how the amounts therein were determined, and where and how your reflected the reverse merger in your financial statements. RESPONSE COMMENTS: We propose changing the referenced paragraph to the following: We were originally formed on October 10, 2005 as Hola Communications, Inc. in the State of Nevada. We were formed to provide wireless broadband access in Northern Mexico and Southwestern California. In October 2007, we redirected our business focus to the oil and gas industry. In November 2007, the Company created a wholly owned Nevada subsidiary for the purpose of affecting a name change from Hola Communications, Inc. to Tamm Oil and Gas Corp. Reports to Security Holders and Available Information, page 7 2. In future filings, please refer to the location of the U.S. Securities and Exchange Commission at its current address, treet, NE, Washington, DC, 20549. RESPONSE COMMENTS: Noted and agreed Management's Discussion and Analysis of Financial Condition and Results of Operations, page15 Capital Commitments, page 17 3. Please consider whether your information pertaining to accounts payable, accrued expenses and related party payables is appropriately depicted among your contractual obligations, as defined in Item 303(a)(5)(ii) of Regulation S-K. RESPONSE COMMENTS: Upon review of the requirements of Item 303(a)(5)(ii) of Regulation S-K, we have concluded that the table does not apply and should be deleted.We do not have any long term debt, capital lease obligations, operating or purchase obligations at March 31, 2008. Plan of Operation, page 20 4. Your disclosure indicates the royalty agreement is subject to the condition of your completion of a private placement. Tell us whether this private placement occurred as of the date of your financial statements and how such placement was recorded. If such placement has not occurred, tell us why you recorded the royalty agreement as an asset in your March 31, 2008 balance sheet. RESPONSE COMMENTS: During the year ended March 31, 2008, we completed the sale of 1,280,000 shares for net proceeds of $1,600,000 and therefore met the requirement to complete a private placement financing of up to 2,600,000 shares at a price of $1.25 per unit 5. Provide additional disclosure of the rights and obligations you have assumed or will assume under the royalty arrangement. Refer to the instructions to Item 303(a) of Regulation S-K. RESPONSE COMMENTS: We are entitled to receive under the royalty agreement 2% of the net revenues generated for the remaining term of the lease.We do not have any obligations under the agreement. Notes to Financial Statements, page F-7 Note 3 — Summary of Significant Accounting Policies, page F-7 General 6. Provide disclosure of your accounting policy for the recognition and measurement of share-based payment transactions in exchange for intangible and other assets. RESPONSE COMMENTS: We propose adding the following Stock based payments On December 16, 2004, the Financial Accounting Standards Board (FASB) issued FASB Statement No. 123R (revised 2004), “Share-Based Payment” which is a revision of FASB Statement No. 123, “Accounting for Stock-Based Compensation.” Statement 123R supersedes APB opinion No. 25, “Accounting for Stock Issued to Employees,” and amends FASB Statement No. 95, "Statement of Cash Flows.” Generally, the approach in Statement 123R is similar to the approach described in Statement 123.However, Statement 123R requires all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values.Pro-forma disclosure is no longer an alternative. This statement does not change the accounting guidance for share based payment transactions with parties other than employees provided in Statement of Financial Accounting Standards No. 123(R). This statement does not address the accounting for employee share ownership plans, which are subject to AICPA Statement of Position 93-6, “Employers’ Accounting for Employee Stock Ownership Plans.” On April 14, 2005, the SEC amended the effective date of the provisions of this statement.The effect of this amendment by the SEC is that the Company had to comply with Statement 123R and use the Fair Value based method of accounting no later than the first quarter of 2006. The Company implemented SFAS No.123(R) on January1, 2006 using the modified prospective method. 7. We note that your royalty agreements are considered intangible assets. Provide all the disclosures required under SFAS 142, paragraphs 44-47, for intangible assets. In particular, disclose the facts and circumstances leading to any impairment, and a disclosure of your policy for the recognition and measurement of impairment loss for intangible assets. RESPONSE COMMENTS: We propose adding the following subgroup to our Note 2 The Company accounts for and reports acquired goodwill and other intangible assets under SFAS No. 142, Goodwill and Other Intangible Assets (“SFAS No. 142”). In accordance with SFAS No. 142, the Company tests its intangible assets for impairment on an annual basis and when there is reason to suspect that their values have been diminished or impaired.Any write-downs will be included in results from operations. Exploration Stage Enterprise, page F-7 8. The words "development" and "production" have very specific meanings under Regulation S-X, Rule 4-10 and Industry Guide 7. As you do not have any proven reserves as defined by those standards, please remove these terms throughout the document, including your financial statements and footnotes, and replace them as needed with the terms "explore" and "exploration." RESPONSE COMMENTS: Noted and agreed Oil Sands Properties, page F-8 9. Please revise this disclosure to clearly describe your treatment of exploration costs prior to the establishment of proven reserves, and whether you intend to follow the successful efforts or full cost method for your oil sands properties. Refer to Regulation S-X, Rule 4-10 for further guidance. RESPONSE COMMENTS: We propose modifying the sub-section as follows: Unconventional
